DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/30/2022 has been entered.
Claims 1-8, 10-13, 15-16, 18-21, 24-32 and new claim 33 are pending in the present application.
Applicants elected previously without traverse the Invention of Group II; and the following species: (a) IL-21 cytokine; and (b) mH5 promoter. 
Claims 1-8 and 10-12 were withdrawn previously from further consideration because they are directed to a non-elected invention.
Accordingly, claims 13, 15-16, 18-21 and 24-33 are examined on the merits herein with the above elected species.

Claim Objections
Claim 13 is objected to because the acronym “TK” should be spelled out in full at the first occurrence of the term.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 15-16, 18-21 and 24-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kirn (WO 2007/030668) in view of Meador et al (US 5,547,862), Diamond et al (US 8,580,276) and Brough et al (US 8,323,663).  This is a slightly modified rejection necessitated by Applicant’s amendment, particularly to accommodate new claim 33. 
The instant claims are directed to a TK-deficient vaccinia virus comprising an inactivated N1L gene, wherein the N1L gene is inactivated by the insertion of a single expression cassette, said expression cassette comprising a nucleic acid sequence, said nucleic acid sequence comprising at least three vaccinia virus promoters positioned in the same orientation, said nucleic acid sequence encoding a single heterologous polypeptide, wherein the nucleic acid sequence is positioned in an orientation which is opposite to the adjacent intact reading frame of L024; and a method of treating cancer in a subject comprising administering to said subject the same vaccinia virus.
Kirn already disclosed at least a recombinant replicative vaccinia virus that encodes GM-CSF and a method of killing a cancer cell in a subject comprising administering to the subject an effective amount of the same recombinant vaccinia virus (see at least the Abstract and Summary of the Invention).  Kern also stated “The vaccinia virus may have a deletion in its genome or a mutation in one or more genes.  The thymidine kinase gene of the vaccinia virus may have been deleted.  The vaccinia virus may have a mutation in a gene encoding (a) vaccinia virus growth factor….(f) a functional A41L, B7R, N1L or vCKBP chemokine binding polypeptide or C11REGF-like polypeptide, wherein the mutation results in the virus lacking at least one function of A41L, B7R, N1L, vCKBP, or C11R”  (page 4, lines 20-32).  Viral immunomodulatory factors such as B7R and N1L have activities or properties increase the virulence of a poxvirus (page 22, last line continues to first three lines on page 23).  In discussing vaccinia viruses constructed with one or more mutations compared to wild-type such that the virus has desirable properties for use against cancer cells, Kirn taught that amino acid sequences variants of vaccinia viral polypeptides can be substitutional, insertional or deletion variants, with a mutation in a gene encoding a viral polypeptide may affect 1, 10, 20, 30, 40, 50, 100, 200, 300, 400, 500 or more non-contiguous or contiguous amino acids compared to wild-type (page 23, lines 17-25; page 26, lines 7-16).  Kirn disclosed the inactivation of a gene via insertion of a known DNA fragment (insertional mutagenesis; page 34, lines 4-12); and the exemplary vaccinia strain JX-963 was constructed by recombination of a version of the pSC65 plasmid containing the E.coli gpt and human GM-CSF genes under the control of the p7.5 and pSE/L promoters, respectively, into the thymidine kinase gene of the vSC20 (VGF deleted) strain of WR (page 79, lines 19-25).  Kirn also taught that the replication-competent vaccinia virus may contain a nucleic acid encoding a protein or RNA other than GM-CSF, such as IL-2, IL-12, TNF-α, thymidine deaminase (page 5, lines 17-25; page 57, lines 1-8).  Kern further disclosed that in order to increase the effectiveness of a treatment with the disclosed recombinant replicative vaccinia virus, the treatment of a cancer may be implemented with other anti-cancer therapies such as anticancer agents (e.g., chemotherapy agents, radiotherapy agents), immunotherapy, gene therapy (e.g., using tumor suppressor genes such as p53, p16), surgery, hyperthermia and hormonal therapy (section titled “Combination treatments” starting on page 64).  Kirn stated clearly and explicitly “In the case of surgical intervention, the present invention may be used preoperatively, to render an inoperable tumor subject to resection.  Alternatively, the present invention may be used at the time of surgery, and/or thereafter, to treat residual or metastatic disease” (page 60, lines 24-26).  Kirn taught specifically cancers to be treated in a patient include at least gastrointestinal cancer, colon cancer, lung cancer (a respiratory tract cancer), squamous cell carcinoma, adenocarcinoma, melanoma cancer, as well as preneoplastic lesions in the lung (page 57, lines 11-17; line 28 continues to line 11 on page 59).  With respect to new claim 33, at least a patient/subject having a lung cancer is one with a lung cancer tumor and/or a respiratory tract cancer. 
Kirn does not disclosed specifically a TK-deficient vaccinia virus comprising an inactivated N1L gene, wherein the N1L gene is inactivated by the insertion of a single expression cassette comprising a nucleic acid sequence that encoding a single heterologous polypeptide, said nucleic acid sequence comprises at least three vaccinia virus promoters positioned in the same orientation which is opposite to the intact reading frame of L024; the same vaccinia virus comprising a modified H5 (mH5) vaccinia virus promoter (elected species); and a method of treating cancer in a subject using the same vaccinia virus. 
Before the effective filing date of the present application (4/01/2014), Meador et al already taught a vector/plasmid containing multiple promoters in the same orientation, a cloning site, capable of accepting an RNA transcription unit or units, which cloning site is downstream of a promoter region containing multiple promoters (e.g., two, three, four or more promoters), for use in synthesizing RNA in vitro and/or in vivo (Abstract; Summary of the Invention; particularly col. 2, lines 8-58; col. 3, lines 15-49; col. 4, lines 9-20; col. 5, lines 56-65; col. 11, lines 29-50).  Meador et al stated explicitly “[i]n most practical terms, the number of promoters which one would desire to use for a functional vector will generally be less than about 10, and mostly be less than 5, with vectors having four promoters being preferred and those having three promoters being most preferred” (col. 2, lines 50-54) and “The promoters used may be from any source, including bacterial, viral, phage and eukaryotic, including plant and animal, promoters” (col. 3, lines 15-17).  Exemplary viral promoters include the SV40 early and late promoters, the Baculovirus polyhedron enhancer/promoter element, Herpes Simplex Virus thymidine kinase, the Rous sarcoma long-terminal repeat (LTR) sequence, and various retroviral promoters (col. 8, line 66 continues to line 5 on col. 9).  Thus, Meador et al taught at least an expression cassette/an RNA transcription unit operably linked to three tandem promoters in the form of a vector for in vitro and in vivo expression.
Additionally, Diamond et al already disclosed a genetically stable recombinant modified Vaccinia Ankara virus that express one or more foreign protein antigens under the control of a modified H5 (mH5) promoter (see at least the Abstract; Summary; col. 10, lines 5-48; Fig. 5A).
Moreover, before the effective filing date of the present application Brough et al already taught to replace the E1 region and/OR the E4 region (in whole or in part) of an adenoviral vector with one or more expression cassettes (one, two, three or more), wherein each expression cassette can be inserted in a 3’-5’ orientation, e.g., oriented such that the direction of transcription of the expression cassette is opposite that of the surrounding adjacent adenoviral genome or the expression cassette can be inserted in a 5-3’ orientation with respect to the direction of transcription of the surrounding genome (see at least Brief Summary of the Invention; and particularly col. 20, line 29 continues to line 23 of col. 21).  Brough et al noted that by positioning two promoters adjacent to each other, the activity of one of the promoters can be enhanced by the activity of the adjacent promoter (col. 21, lines 2-3).
Accordingly, it would have been obvious for an ordinary skilled artisan to modify the teachings of Kirn by also at least mutating/inactivating the coding region of the N1L gene in the genome of a TK-deficient vaccinia virus via insertion of an expression cassette/RNA transcription unit comprising three vaccinia virus promoters, including at least a mH5 promoter, in the same orientation and operably linked to a nucleic acid sequence encoding a single therapeutic polypeptide and wherein the expression cassette/RNA transcription unit is positioned in an orientation that is opposite to the surrounding immediate vaccinia genes (L024 and L026 genes flank the N1L/L025 gene) for treating a cancer in a subject in need thereof, in light of the teachings of Meador et al, Diamond et al and Brough et al as presented above. 
An ordinary skilled artisan would have been motivated to carry out the above modifications because Meador et al already taught at least an expression cassette/an RNA transcription unit operably linked to three tandem promoters in the form of a vector for in vitro and in vivo expression; and the promoters used may be from any source, including any viral promoters.  Additionally, Diamond et al also successfully used a mH5 promoter to express one or more foreign protein antigens in a genetically stable recombinant modified Vaccinia Ankara virus.  Moreover, Brough et al also taught to replace the E1 region and/OR the E4 region (in whole or in part) of an adenoviral vector with one or more expression cassettes (one, two, three or more), wherein each expression cassette can be inserted in a 3’-5’ orientation, e.g., oriented such that the direction of transcription of the expression cassette is opposite that of the surrounding adjacent adenoviral genome; and remarked that by positioning two promoters adjacent to each other, the activity of one of the promoters can be enhanced by the activity of the adjacent promoter.  Please note that the primary Kirn reference already teaches clearly that the recombinant replicative vaccinia virus may have a deletion in its genome or a mutation in one or more genes, including the thymidine kinase gene and the N1L gene, via insertional mutagenesis using standard molecular biology techniques; with the exemplary vaccinia strain JX-963 was constructed by recombination of a version of the pSC65 plasmid containing the E.coli gpt and human GM-CSF genes under the control of the p7.5 and pSE/L promoters, respectively, into the thymidine kinase gene of the vSC20 (VGF deleted) strain of WR. 
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Kirn, Meador et al, Diamond et al and Brough et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claims 16, 21, 26 and 29 (embodiment of the elected IL-21 species) are rejected under 35 U.S.C. 103 as being unpatentable over Kirn (WO 2007/030668) in view of Meador et al (US 5,547,862), Diamond et al (US 8,580,276) and Brough et al (US 8,323,663) as applied to claims 13, 15-16, 18-21 and 24-33 above, and further in view of Hwu et al (US 2005/0063947).  
The combined teachings of Kirn, Meador et al, Diamond et al and Brough et al were presented above.  However, none of the cited references teaches specifically the use of IL-21 cytokine.
Before the effective filing date of the present application, Hwu et al already taught at least a method for treating cancer in a subject using an effective amount of a vector comprising a sequence encoding IL-21 polypeptide as an anti-cancer agent (see at least Summary of the Invention and Examples 4 and 7).
Accordingly, it would have been obvious for an ordinary skilled artisan to further modify the combined teachings of Kirn, Meador et al, Diamond et al and Brough et al by also selecting IL-21 as a cytokine species for treating a cancer in a subject in need thereof, in light of the teachings of Hwu et al as presented above. 
An ordinary skilled artisan would have been motivated to further carry out the above modification because Hwu et al already taught successfully at least a method for treating cancer in a subject using an effective amount of a vector comprising a sequence encoding IL-21 polypeptide as an anti-cancer agent.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Kirn, Meador et al, Diamond et al, Brough et al and Hwu et al, coupled with a high level of skill for an ordinary skilled artisan in the relevant art.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments related to the above 103 rejections in the Amendment dated 05/30/2022 (pages 7-12) have been fully considered but they are respectfully not found persuasive for the reasons discussed below.
Once again, Applicant argued basically that Kirn reports a specific vaccinia virus, JX-963, in which GM-CSF is inserted into the thymidine kinase gene and the gene encoding viral growth factor has been deleted; accordingly one skilled in the art would not be motivated by Kirn to arrive at the presently claimed invention because Kirn does not teach or suggest a TK-deficient vaccinia virus comprising the inactivation of the N1L by insertion of a single expression cassette.  Applicant also argued that upon reading Kirn, an ordinary skilled in the art is presented with an extensive list of genes that could be mutated without any suggestion by Kirn that a mutation in N1L would be more advantageous than other disclosed genes.  Additionally, there is no teaching or suggestion in Kirn that insertional mutagenesis would be more suitable or advantageous than other mutagenesis approaches, such as site-directed mutagenesis, chemical mutagenesis and/or radiation mutagenesis.  Accordingly, Applicant argued that the Office is arbitrarily picking and choosing particular features of the cited reference, and therefore, is relying on impermissible hindsight to arrive at the presently claimed invention.  Additionally, the Office has not established that among the many possible combinations taught by Kirn would amount to an identified path that presents a finite number of options to arrive at the claimed invention.  With respect to the supporting Meador, Applicant argued that one of skilled in the art would not be motivated to combine Meador with Kirn because: (i) Meador does not teach the inactivation of the N1L gene by insertion of a single expression cassette, (ii) Meador does not teach a single expression cassette comprising at least three vaccinia virus promoters positioned in the same orientation for insertion into any gene, let alone the N1L gene, and (iii) Meador reports a plasmid/vector and not an expression cassette.  Applicant further argued that one skilled in the art would understand that an expression cassette is not a plasmid/vector, and that an expression cassette needs to be cloned into the multiple cloning site of a plasmid/vector; and Meadow also does not consider homologous recombination into the N1L gene of a vaccinia virus.  Additionally, Applicant argued that one skilled in the art would not insert a vector/plasmid of Meador comprising elements such as an Ampicillin resistance gene into the N1L gene of the vaccinia virus reported in Kirn because the resulting vaccinia virus would expend needless energy on the expression of unnecessary genes.  With respect to the issue of positioning two promoters adjacent to each other, the activity of one or the promoters can be enhanced by the activity of the adjacent promoter in Brough, Applicant argued previously that this teaching is in the context of two expression cassettes being oriented in opposite directions and not because an expression cassette comprises at least three vaccinia virus promoters.  Diamond merely reports a genetically stable recombinant modified vaccinia Ankara virus that express one or more foreign antigens under the control of a modified H5 (mH5) promoter.  Thus, Applicant argued that the combination of Meador, Diamond and Brough does not cure the deficiency of Kirn for insertion of a single expression cassette comprising a nucleic acid sequence comprising at least three vaccinia virus promoters positioned in the same orientation as recited by the instant claims.  Hwu also does not remedy the deficiency of the combination of Kirn, Meador, Diamond and Brough because Hwu merely reports a vector comprising a sequence encoding IL-21.  
First, the instant claims encompass any TK-deficient vaccinia virus (replicative and non-replicative vaccinia virus) as long as it comprises an inactivated N1L gene (or L025 gene), wherein the N1L gene is inactivated by the insertion of any single expression cassette at any site in the N1L gene, said expression cassette comprising a nucleic acid sequence, said nucleic acid sequence comprising at least three vaccinia virus promoters (same or different promoters) positioned in the same orientation, said nucleic acid sequence encoding any single heterologous polypeptide, wherein the nucleic acid sequence is positioned in an orientation which is opposite to the adjacent intact reading frame of L024; and a method of treating cancer in a subject comprising administering to said subject the same vaccinia virus.
Second, since the above rejections were made under 35 U.S.C. 103 none of the cited references has to teach every limitation of the instant claims.  For example, neither Meador nor Brough have to teach or suggest insertion of a single expression cassette comprising at least three vaccinia virus promoters positioned in the same orientation into N1L gene via homologous recombination.  It is also apparent that Applicant considered each of the cited references in total isolation one from the others without taking into consideration of the specific combination of the cited references.
Third, with respect to the primary Kirn reference there is no picking and choosing  whatsoever along with impermissible hindsight to arrive at the presently claimed invention, and the teachings of the Kirn reference are not necessarily limited only to exemplary vaccinia virus JX-963 in which GM-CSF is inserted into the thymidine kinase gene and the gene encoding viral growth factor is deleted.  Kirn teaches clearly at least a recombinant replicative vaccinia virus in which the thymidine kinase gene of the vaccinia virus is deleted and a mutation in at least a gene encoding a functional N1L such that the mutation results in the virus lacking at least one function of N1L, and that N1L has activity or property increasing the virulence of a poxvirus (page 4, lines 20-32; page 22, last line continues to first three lines on page 23).  Kirn also states explicitly “Other vaccinia virus proteins such as the vaccinia virus growth factor (e.g., C11L), which is a viral EGF-like growth factor, may also be the target for alteration in some embodiments of the invention.  Other polypeptides that may be classified as viral immunomodulatory factors include, but are not limited to B7R, N1L, or other polypeptides that whose activities or properties increase the virulence of a poxvirus” (page 22, last three lines continue to first three lines on page 23).  Thus, N1L gene is clearly taught by Kirn to be a target for alteration/mutation; and there is no requirement whatsoever that Kirn has to teach a mutation in the N1L would be more advantageous than a mutation at other disclosed genes.  In discussing vaccinia viruses constructed with one or more mutations compared to wild-type such that the virus has desirable properties for use against cancer cells, Kirn taught that amino acid sequences variants of vaccinia viral polypeptides can be substitutional, insertional or deletion variants, with a mutation in a gene encoding a viral polypeptide may affect 1, 10, 20, 30, 40, 50, 100, 200, 300, 400, 500 or more non-contiguous or contiguous amino acids compared to wild-type (page 23, lines 17-25; page 26, lines 7-16).  Kirn also disclosed specifically the inactivation of a gene via insertion of a known DNA fragment (insertional mutagenesis; page 34, lines 4-12); and the exemplary vaccinia strain JX-963 was constructed by recombination of a version of the pSC65 plasmid containing the E.coli gpt and human GM-CSF genes under the control of the p7.5 and pSE/L promoters, respectively, into the thymidine kinase gene of the vSC20 (VGF deleted) strain of WR (page 79, lines 19-25).  Thus, insertional mutation is also clearly taught by Kirn; and once again there is no requirement whatsoever that Kirn has to teach insertional mutation would be more advantageous than other mutagenesis approaches.  However, Kirn does not disclosed specifically at least a TK-deficient vaccinia virus comprising an inactivated N1L gene, wherein the N1L gene is inactivated by the insertion of a single expression cassette comprising a nucleic acid sequence that encoding a single heterologous polypeptide, said nucleic acid sequence comprises at least three vaccinia virus promoters positioned in the same orientation which is opposite to the intact reading frame of L024.
Fourth, with respect to the Meador reference since the reference teaches clearly a vector/plasmid containing multiple promoters in the same orientation, a cloning site, capable of accepting an RNA transcription unit or units, which cloning site is downstream of a promoter region containing multiple promoters (e.g., two, three, four or more promoters), for use in synthesizing RNA in vitro and/or in vivo, the reference in fact discloses a single expression cassette/an RNA transcription unit with 3 promoters oriented in the same direction in the form of a recombinant DNA or a vector/plasmid (see at least claims 1-2, 11-12, 16-18 issued to Meador et al).  It would have been obvious for an ordinary skill in the art to insert a single expression cassette/an RNA transcription unit operably linked to 3 promoters oriented in the same direction taught by the Meador reference rather the entire plasmid/vector into the N1L gene of the vaccinia virus to inactivate the N1L gene because it is unnecessary to incorporate other bacterial sequences of the plasmid/vector which are also not required for expression.  Similarly, the primary Kirn reference also did not teach to incorporate the entire pSC65 plasmid containing the E.coli gpt and human GM-CSF genes into the thymidine kinase gene of the vSC20 (VGF deleted) strain of WR.  Although Meador et al taught that the promoters used may be from any source, including from a viral source, the reference does not teach explicitly the use of vaccinia virus promoters.  However, the primary Kirn reference already taught explicitly using at least the vaccinia virus promoter p7.5 or pSE/L promoter for expressing E. Coli gpt gene and human GM-CSF gene, respectively; while the Diamond reference also disclosed a genetically stable recombinant modified Vaccinia Ankara virus that express one or more foreign protein antigens under the control of a modified H5 (mH5) promoter.  Moreover, there is no requirement whatsoever that the Meadow reference has to teach any homologous recombination into the N1L gene of a vaccinia virus since the rejections were made under 35 U.S.C. 103; and especially in combination with the primary Kern reference along with the teachings of Diamond et al and Brough et al.  
Fifth, it was within the skill of an ordinary skilled in the art before the effective filing date of the present application to inactivate the N1L gene via insertion of a heterologous nucleic acid sequence without inactivating of its adjacent neighboring genes, particularly the Kirn reference teaches explicitly to inactivate specific genes/loci in the genome of a vaccinia virus via insertional mutagenesis using standard molecular biology techniques (e.g., the exemplary vaccinia strain JX-963 was constructed by recombination of a version of the pSC65 plasmid containing the E.coli gpt and human GM-CSF genes under control of the p7.5 and pSE/L promoters, respectively, into the thymidine kinase gene of the vSC20 (VGF deleted) strain of WR) while retaining its replicative property to kill cancer cells; specifically.  Nowhere in the Kirn reference or in any of the cited references teaches or suggests the entire N1L gene (entire N1L ORF coding region along with its 5’ upstream and 3’ downstream UTRs) must be deleted/replaced completely.  In contrast, in discussing vaccinia viruses constructed with one or more mutations compared to wild-type such that the virus has desirable properties for use against cancer cells, Kirn taught clearly that amino acid sequences variants of vaccinia viral polypeptides can be substitutional, insertional or deletion variants, with a mutation in a gene encoding a viral polypeptide may affect 1, 10, 20, 30, 40, 50, 100, 200, 300, 400, 500 or more non-contiguous or contiguous amino acids compared to wild-type.  Brough et al also taught at least to replace the E1 region and/OR the E4 region in part with one or more expression cassettes (one, two, three or more).  It is also interesting to point out the instant specification states explicitly in the Background section “[v]accinia has been studied extensively and has a well-defined molecular biology with a large cloning capacity and a variety of commercially available natural and synthetic promoters making it ideal as a vector for carrying heterologous nucleic acid sequences” (page 1, lines 19-21).  Furthermore, before the effective filing date of the present application Kotwal et al (Virology 171:579-587, 1989) already successfully prepared a recombinant vaccinia virus with an interrupted N1L gene by replacing a segment of the ORF with the Escherichia coli β-galactosidase gene via insertional mutagenesis (Abstract).
Sixth, with respect to the Brough reference on the issue of positioning two  promoters adjacent to each other, the activity of one or the promoters can be enhanced by the activity of the adjacent promoter is in the context of two expression cassettes being oriented in opposite directions, an ordinary skilled in the art would also recognize that the activity of one of the three adjacent promoters in tandem and in the same orientation as taught by Meadow et al could also be similarly enhanced by the activity of adjacent promoters.  Before the effective filing date of the present application (04/01/2014), Cazaux et al (US 6,475,996) disclosed the plasmid pUT-Polβ comprising the polymerase β gene under the control of two strong constitutive promoters in tandem (col. 5, lines 49-57; and FIG. 1); Merino et al (US 9,284,588) also taught a vector construct comprising a tandem promoter comprising at least two promoters for simultaneous promoting transcription of a polynucleotide encoding a polypeptide (Summary of the Invention; col. 9, lines 5-21; and at least issued claims 1 and 4); and WO 99/43835 also disclosed a method for producing a polypeptide in a bacillus cell using a tandem promoter comprised of two or more promoter sequences in which each promoter sequence in the tandem promoter is operably linked to a single copy of a nucleic acid sequence encoding the polypeptide (Abstract; particularly page 7, last 3 paragraphs continue to first paragraph on page 8).  Nevertheless, the Brough reference was cited mainly to supplement the combined teachings of Kirn, Meador et al and Diamond et al for its teaching on replacing the E1 region and/OR the E4 region (in whole or in part) of an adenoviral vector with one or more expression cassettes (one, two, three or more), wherein each expression cassette can be inserted in a 3’-5’ orientation, e.g., oriented such that the direction of transcription of the expression cassette is opposite that of the surrounding adjacent adenoviral genome.
Seventh, the Hwu reference was cited mainly to supplement the combined teachings of Kirn, Meador et al, Diamond et al and Brough et al on the elected embodiment of IL-21 as a single heterologous polypeptide.
Eighth, with respect to the previously presented “unexpected” differences in the L024 expression, cytotoxicity against a panel of tumor cell lines and replication activity between the VVL15-N1L-GFP (containing an expression cassette comprising synthetic promoters p7.5/pE/L in opposite orientation operably linked to a GFP in the N1L region) and the VVL15-N1L (containing an expression cassette comprising three identical vaccinia virus mH5 promoters in the same orientation in the N1L region), it should be noted that the observed differences may be attributed to any of several structural differences existing among these distinct vaccinia viruses, such as distinct vaccinia promoters used, different number and arrangement of vaccinia virus promoters used, the presence or absence of a GFP gene, different sizes of expression cassettes inserted into the N1L gene), and not simply due to the insertion of a single expression cassette comprising 3 identical mH5 promoters positioned in the same orientation that is opposite to the adjacent intact reading frame of L024.  Moreover, unlike any of the claimed TK-deficient vaccina virus, the VVL15-N1L does not contain any nucleic acid sequence encoding a heterologous polypeptide.  Please also refer to the breath/scope of the instant claims as discussed above.
Ninth, should there be any “unexpected” result it must be commensurate with the scope of the claims.  Additionally, the standard under 35 U.S.C. 103 is a “reasonable” expectation of success. 

Conclusions
 	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633